Citation Nr: 0735710	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right hand warts 
and callosities, currently rated as noncompensably disabling.

2.  Entitlement to an increased rating for left hand warts 
and callosities, currently rated as noncompensably disabling.

3.  Entitlement to an increased rating for right foot 
callosities, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left foot 
callosities, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2005, a statement of the case was issued in May 2005, 
and a substantive appeal was received in June 2005.

The veteran testified at a videoconference Board hearing in 
August 2007.  A transcript of the hearing is of record.

At the August 2007 hearing, a motion was granted to hold the 
record open for 30 days to allow the veteran to obtain and 
submit additional medical evidence.  In September 2007, the 
veteran submitted additional evidence to the Board and 
executed a waiver of initial RO review of the new evidence.  
The new evidence will therefore be considered in this 
decision.  38 C.F.R. § 20.1304 (2007).

The Board notes that the September 2004 rating decision on 
appeal denied the veteran's claim for a compensable rating 
for his service-connected hemorrhoids.  However, in an 
October 2005 rating decision, the RO granted a 10 percent 
rating for hemorrhoids, effective from the date of the 
veteran's claim in November 2003.  The October 2005 action 
constitutes only a partial grant of the benefits sought.  
Thus, the issue remains on appeal as a claim for an increased 
rating for hemorrhoids.

The Board also notes, for the purposes of clarification, that 
prior to the September 2004 rating decision all of the 
veteran's callosities and warts of the extremities were 
compensated under a single rating when the veteran initiated 
his claim for an increased disability rating.  The four 
issues currently on appeal involving callosities and warts of 
the extremities arise from the September 2004 rating 
decision's action to award a separate rating for each foot 
and each hand to better compensate the veteran in accordance 
with the nature of his disability picture.

The issues of entitlement to increased ratings for 
disabilities of the feet and for hemorrhoids are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right hand warts and callosities are 
analogous to scars which are superficial and painful.

2.  The veteran's left hand warts and callosities are 
analogous to scars which are superficial and painful.




CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent rating (but 
no higher) have been met for the veteran's service-connected 
warts and callosities on the right hand.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Codes 5228, 7801, 7802, 7803, 7804, and 7805 
(2007).

2.  The criteria for assignment of a 10 percent rating (but 
no higher) have been met for the veteran's service-connected 
warts and callosities on the left hand.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Codes 5228, 7801, 7802, 7803, 7804, and 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  With regard to the issues 
involving warts and callosities of the hands, the veteran was 
informed of the information and evidence necessary to warrant 
entitlement to benefits sought in a letter dated April 2004.  
The Board notes that the April 2004 letter addressed the 
veteran's claim in the form in which they were fashioned at 
that time: a claim for an increased rating for "callouses 
[sic] of the feet."  The veteran's claim was for an increase 
in the rating then assigned which encompassed the veteran's 
warts and callosities of the hands and feet which were rated 
together prior to revision of the veteran's rating under new 
criteria in September 2004; thus, the April 2004 VCAA notice 
letter applied to all of the veteran's claims concerning 
warts and callosities of the hand and feet which are 
currently on appeal.

Moreover, in the April 2004 letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2004 letter was sent to the 
appellant prior to the September 2004 rating decision on 
appeal.  The VCAA notices were therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and history of 
the claimed disabilities, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  The Board notes that the RO did furnish the 
appellant with a letter in March 2006 which directly 
explained how VA determines disability ratings and effective 
dates, but this notice was arguably untimely.  Despite the 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that subsequent to the March 2006 
Dingess/Hartman notice, the veteran has had actual knowledge 
of the notice's contents for more than a year and has 
developed his claims by submitting additional evidence and 
presenting testimony at an August 2007 Board hearing.  
Following the latest submission of evidence in September 
2007, there is no indication from the veteran or his 
representative of any intention to further supplement the 
record.  The evidence of record is adequate for a final 
decision and there is no indication that any useful purpose 
would be served by delaying appellate review at this time.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran was afforded a VA examination associated with 
this appeal in August 2004.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this claim.

Analysis

The present appeal involves the veteran's claims of 
entitlement to higher disability ratings for service 
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where a new 
increase in the level of a previously service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

The manifestations of the veteran's skin disease, featuring 
calluses of the hands and feet, were previously all rated 
together as 10 percent disabling under Diagnostic Code 7819-
7806 for benign skin neoplasms analogous to dermatitis or 
eczema.  In a September 2004 rating action, the RO assigned a 
new set of ratings to compensate for the various sites and 
manifestation of the veteran's skin disease.  Separate 10 
percent ratings, effective from November 2003, were assigned 
for each of the veteran feet under Diagnostic Code 7899-5284; 
these ratings contemplate skin disease of each foot 
manifesting in symptoms most prominently analogous to a foot 
injury.

Most pertinently, noncompensable ratings effective from 
November 2003 were assigned for each of the veteran's hands 
under Diagnostic Code 7820-7802; these ratings contemplate 
infections of the skin most prominently manifesting in 
superficial scarring not causing a loss of range of motion.

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  Butts v. 
Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
'more appropriate' than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet.App. 411, 414 (1995).

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002. See 67 
Fed.Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm).  A 20 percent rating is awarded if the area or areas 
exceeds 12 square inches (77 sq. cm).  Diagnostic Code 7801.

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm) or greater.  Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating.  Diagnostic Code 7803.  Similarly, a scar 
that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

In this case, the veteran's August 2007 hearing testimony 
clearly presented his claim as involving calluses and warts 
causing pain affecting his grip in each hand and his ability 
to write.  The areas affected have been reported to be 
located where the veteran's hands bend, causing difficulty in 
trying to use his hands without pain.  The veteran has 
reported having to interrupt activities to remove calluses 
from his hands, and experiencing pain during his normal use 
of the hands.  In the Board's view, Diagnostic Code 7804 is 
most appropriate for application in this case as the 
veteran's claim features skin diseases analogous to scars 
that are superficial and painful.

The Board notes that the competent medical evidence, 
including the August 2004 VA examination report, clinically 
documents that the veteran suffers from recurrent calluses 
and warts on both hands.  One of the August 2004 VA 
examination reports noted "dry, scaling, itching areas" on 
both of the veterans hands associated with "warts and 
calluses noted on the fifth digit and the palmar sections of 
his hands."  The August 2004 VA examination report further 
describes that this pathology caused some "minimal" amount 
of "scarring and disfigurement."  A November 2005 VA 
treatment note also describes the calluses and acknowledges, 
without clinical contradiction, the veteran's description 
that the calluses on the hands cause pain and interfere with 
his work.

The veteran is competent to testify about the symptoms that a 
lay person can observe so long as the determinative issue is 
not medical in nature.  Falzone v. Brown, 8 Vet.App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet.App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness); Charles v. Principi, 16 Vet.App. 370, 374- 75 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).

Thus, the veteran is competent to describe the persistence of 
his calluses and warts along with the pain and functional 
difficulty he experiences as a result of this service-
connected pathology; the Board finds no reason in the record 
to doubt the credibility of the veteran's testimony in this 
regard.  Moreover, the Board finds that the veteran's 
descriptions appear to be consistent with the indications of 
the objective evidence regarding the nature of the veteran's 
skin disease of both hands, especially as presented in one of 
the August 2004 VA examination reports.  The evidence in this 
case does not thoroughly demonstrate the level of severity of 
symptoms associated with the skin pathology of the veteran's 
hands; however, resolving reasonable doubt in favor of the 
veteran in this case allows the Board to find that the 
veteran's skin disease in each hand is manifested by painful 
involvement of calluses and warts analogous to superficial 
scars as contemplated by Diagnostic Code 7804.  Thus, a 
separate 10 percent disability rating is warranted for each 
hand in this case, the maximum schedular rating available 
under Diagnostic Code 7804.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the hands. The Board 
finds that a rating in excess of 10 percent is not warranted 
under any alternative provision.  In passing, the Board notes 
that the veteran's own assertions have not contended, and the 
evidence does not suggest, that the affected areas on either 
of his hands exceeds 12 square inches, as would be necessary 
for a higher rating under Diagnostic Code 7801.  Furthermore, 
the veteran has made no contention, nor does the evidence 
suggest, that the skin disease causes such a functional 
limitation that a gap of more than two inches between the 
thumb pad and the fingers results when the thumb attempts to 
oppose the fingers; such a limitation would be necessary for 
a rating in excess of 10 percent for either hand under 
Diagnostic Code 7805, as this is the only pertinent form of 
limitation of hand function which warrants such a rating 
(Diagnostic Code 5228).

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such 'an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.'  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities at issue has resulted 
in marked interference with employment beyond that 
contemplated by the rating schedule or that the service-
connected disability has necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In summary, resolving all doubt in favor of the veteran, the 
Board finds that the evidence is at least in equipoise 
regarding whether the veteran's skin disease of each hand 
meets the criteria for a 10 percent rating under Diagnostic 
Code 7804.  Thus, a separate 10 percent disability rating 
(but no higher) for each hand is warranted as the maximum 
schedular rating available under Diagnostic Code 7804.  The 
preponderance of the evidence is against assignment of any 
higher ratings under any other applicable Diagnostic Codes; 
thus, the provisions regarding reasonable doubt are not 
applicable with regard to consideration of any ratings in 
excess of 10 percent in this case.


ORDER

A 10 percent rating (but no higher) is warranted for right 
hand warts and callosities.  

A 10 percent rating (but no higher) is warranted for left 
hand warts and callosities.

To these extents, the appeal is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

In this case, the veteran was afforded a VA examination 
associated with the claims currently on appeal most recently 
in August 2004.  At that time, the veteran's hemorrhoids were 
described as essentially inactive and asymptomatic, but the 
record reflects that since that time the veteran has required 
a surgical procedure, or "banding," to treat his 
hemorrhoids.  Although the RO increased the veteran's rating 
to 10 percent in light of this development, the veteran 
maintains that the severity of his hemorrhoids warrants a 
higher rating, and it is apparent from the record that the 
August 2004 VA examination is no longer an adequate 
accounting of the disability's clinical severity.  The Board 
observes that a July 2005 VA treatment note describes 
significant new symptoms associated with the veteran's 
hemorrhoids, including the veteran's description of 
"tearing" and a physician's noted concern of possible anal 
fistula.  The veteran's testimony and the competent medical 
evidence of record present valid indications that a new VA 
examination is necessary to properly ascertain the current 
clinical severity of the veteran's hemorrhoids.

With regard to the veteran's left foot disability, the Board 
likewise notes that a surgical intervention to correct a left 
foot deformity has been medically recommended during the time 
following the veteran's last VA examination to evaluate the 
severity of his disability in August 2004.  The veteran has 
testified that this recommended surgery is related to his 
service connected disability of the left foot, and the 
medical treatment records contemplating the surgical 
recommendation do not clearly contradict this suggestion.  In 
any event, the veteran has clearly stated in his August 2007 
hearing testimony and in several treatment records that his 
left foot disability has worsened in severity since August 
2004.  Under these circumstances, a new VA examination is 
warranted to obtain clarification regarding the current 
severity of the veteran's service-connected left foot 
disability.

As the appeal regarding the veteran's left foot is being 
remanded for a necessary new examination, and as the right 
foot has not been evaluated with a VA examination since 
August 2004, the Board believes it is reasonable to have both 
feet examined at the same time prior to appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination of both feet.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail to 
allow for evaluation under applicable VA 
rating criteria.

a)  As to both feet, the examiner is 
asked to identify all current diagnosed 
disabilities of the veteran's feet.  
For each diagnosed disability of the 
feet, the examiner is also asked to 
explain whether the disability is part 
of the veteran's service connected 
pathology involving callosities of both 
feet.  

b)  The examiner is asked to explain 
whether the veteran's service-connected 
pathology, in each foot, causes 
disability which is most appropriately 
characterized as "moderate," 
"moderately severe," or "severe."  
In particular, the examiner is asked to 
discuss the relevance of the veteran's 
proposed left foot surgery in assessing 
the severity of service-connected 
disability in the left foot.

2.  The veteran should be scheduled for an 
appropriate VA 
examination to address the severity of his 
hemorrhoid pathology.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in connection 
with the examination.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported.  The examiner should assess 
whether any detected hemorrhoids are large 
or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether the veteran has 
persistent bleeding with secondary anemia, 
or fissures.

3.  The RO should then review the veteran's 
claims of entitlement to increased ratings 
still on appeal.  The RO should take into 
consideration any newly submitted evidence, 
including the reports of the VA 
examinations requested above.  The RO 
should adjudicate the merits of the claims.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


